J-S19024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEVONTE PERKINS                            :
                                               :
                       Appellant               :   No. 793 EDA 2019

       Appeal from the Judgment of Sentence Entered February 12, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0006907-2017


BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY McCAFFERY, J.:                               FILED MAY 28, 2020

       Devonte Perkins (Appellant) appeals from the judgment of sentence

entered in the Delaware County Court of Common Pleas, following his jury

trial convictions of first-degree murder1 and related offenses.       Appellant

argues the trial court erred in refusing to provide a voluntary manslaughter

jury instruction. We affirm.

       On September 19, 2017, the Commonwealth charged Appellant with,

inter alia, criminal homicide, first-degree murder, possessing instruments of

crime (PIC), receiving stolen property (RSP) (with respect to the gun), persons

adjudicated delinquent not to possess firearms, and firearms not to be carried


____________________________________________


1   18 Pa.C.S. § 2502(a).
J-S19024-20


without a license.2 Appellant was 18 years old at the time of the underlying

offenses.3    A jury trial commenced on December 3, 2018, at which the

Commonwealth presented the following evidence: on June 27, 2017, Blaine

Jones, Jr. (Victim) and Latasha Hanson were engaged in a verbal dispute when

Hanson threatened him and called Appellant on her cellphone to come to the

scene.    Appellant and two other men, James Carroll and Everett Wilson,

arrived and surrounded Victim. The individuals continued to quarrel. Victim

yelled to his father, “Dad, go get your gun.” N.T. Jury Trial, 12/3/18, at 48

(testimony of Victim’s father). Video surveillance of this encounter showed


____________________________________________


2   18 Pa.C.S. §§ 907(b), 2501, 3925(a), 6105(c)(7), 6106(a)(1).

3 We note that several documents in the record state Appellant’s birth date is
December 17, 1999. See Order of Sentence, 2/12/19; Police Criminal
Complaint, at 1, 9/18/17. If so, Appellant would have been 17½ years old at
the time of the offense and thus subject to sentencing as a juvenile. See
Miller v. Alabama, 567 U.S. 460, 465 (2012) (sentence of “mandatory life
without parole for those under the age of 18 at the time of their crimes violates
the Eighth Amendment’s prohibition on ‘cruel and unusual punishments’”);
Commonwealth v. Batts, 163 A.3d 410 (Pa. 2017).                     Furthermore,
Appellant’s present counsel — who was appointed following the notice of
appeal — stated in an amended Pa.R.A.P. 1925(b) statement that Appellant’s
birth date was December 17, 1999, and averred the trial court erred in failing
to consider the Miller factors at sentencing. Appellant’s Amended Statement
of Matters Complained of on Appeal, 9/19/19, at 4-5.

      However, we note that at sentencing, the Commonwealth specified
“[t]he psychological evaluation has an incorrect birthdate for [Appellant],
December of 1999. But [Appellant’s] birthday is in fact June 17, 1999.” N.T.
Sentencing, 2/9/19, at 14-15. Appellant did not object and the trial court
accepted June 17, 1999, at his birth date. Appellant was thus 18 years and
11 days old at the time of the offense. Furthermore, we note Appellant’s
counsel has abandoned, on appeal, any Miller and Batts sentencing claim,
and indeed acknowledges Appellant was 18. See Appellant’s Brief at 8-10.

                                           -2-
J-S19024-20


the group quickly disperse as Carroll sustained a gunshot to his thigh.

Appellant crouched behind a parked SUV after this gunshot. N.T. Jury Trial,

12/4/18, at 71 (testimony of Sheriff Joseph McFate explaining details of video

as it played). Victim began running away. N.T., 12/3/18, at 53. Appellant

then emerged from behind the SUV in a “shooting stance” toward Victim. N.T.,

12/4/18, at 65, 74. Appellant began running too and chased after Victim,

firing multiple shots and shooting him. N.T., 12/3/18, at 55. Victim’s father,

who witnessed the entire incident, rushed his son to the hospital where he

died.

        The assistant medical examiner, presented as a forensic pathology

expert witness, testified that Victim sustained gunshot wounds to his upper

back and the back of his arm, which were consistent with Victim running and

raising his right arm in a defensive posture. N.T. Jury Trial, 12/5/18, at 43-

44. Ballistics evidence showed six fired cartridge cases recovered at the crime

scene came from the same firearm. Id. at 20, 22-23. At trial, Victim’s father

testified that he never retrieved his firearm and did not see anyone in

possession of a firearm other than Appellant. N.T., 12/3/18, at 52-53, 106-

07.

        Appellant presented one exhibit — a statement to police by Victim’s

uncle — but did not testify.

        Appellant requested a voluntary manslaughter jury instruction. The trial

court denied this request, finding “the evidence presented does not support


                                      -3-
J-S19024-20


the charge based on the arguments of counsel and the record.” N.T., 12/5/18,

at 93. We note Appellant did not object to the jury instructions after they

were given. See id. at 169.

       On December 5, 2018, the jury found Appellant guilty of criminal

homicide, first-degree murder, PIC, RSP, and firearms not to be carried

without a license. The trial court separately found Appellant guilty of persons

adjudicated delinquent not to possess firearms. N.T., 12/5/18, at 179-81. On

February 12, 2019, the trial court imposed a mandatory sentence of life

imprisonment without parole for the murder conviction.4 Appellant then made

an oral motion for a new trial on the grounds that the verdict was against the

weight of the evidence, which the trial court denied.        N.T. Sentencing,

2/12/19, at 20. Appellant did not file a post-sentence motion.

       On March 8, 2019, Appellant’s counsel filed a timely notice of appeal

along with a motion to withdraw from the representation, which the trial court

granted. The court appointed the Delaware County Public Defender’s office;

however, on June 24, 2019, the Public Defender cited a conflict of interest and

requested that the court appoint another attorney. The court agreed and on

June 26th, appointed present counsel.



____________________________________________


4The court also imposed the following sentences of imprisonment, all to run
consecutive to his life sentence: (1) 60 to 120 months for persons adjudicated
delinquent not to possess firearms; (2) 42 to 84 months for firearms not to
be carried without a license; (3) 27 to 54 months for RSP; and (4) 16 to 32
months for PIC. Order of Sentence, 2/12/19.

                                           -4-
J-S19024-20


        Neither the trial docket nor the record includes any initial order directing

Appellant to file a Pa.R.A.P. 1925(b) statement. Instead, on August 2, 2019,

the trial court issued an order purporting to grant Appellant’s request for an

extension of time to file a concise statement. This order set a deadline of 21

days, by August 23, 2019. Order, 8/2/19. Appellant filed a Rule 1925(b)

statement on August 26th, after the court’s purported deadline. Appellant

then filed, on September 19th, an amended Rule 1925(b) statement, without

any record indication that he requested or was granted a further extension of

time.

        Without clarification from the trial court as to whether there was an

earlier Rule 1925(b) order, the effect of the court’s August 2, 2019, order is

not clear. See Pa.R.A.P. 1925(b)(4)(vii) (issues not raised in accordance with

this Rule are waived); Commonwealth v. Gravely, 970 A.2d 1137, 1145

(Pa. 2009) (appellant who seeks extension of time to file Rule 1925(b)

statement must file written application setting out good cause, and failure to

do so will result in waiver of all issues not raised by filing deadline). However,

even if we were to conclude Appellant filed an untimely statement, we may

proceed to review the merits of Appellant’s claim, which were raised in the

first Rule 1925(b) statement and addressed by the trial court in its opinion.

See Commonwealth v. Thompson, 39 A.3d 335, 340 (Pa. Super. 2012)

(attorney’s untimely filing of Rule 1925(b) statement is per se ineffectiveness

from which appellant is entitled to prompt relief; remand is not necessary


                                        -5-
J-S19024-20


where trial court addressed issues raised in the statement, and this Court may

address merits thereof).

      Appellant presents one issue for our review:

      1. Did the court err in not allowing the requested charges of
      voluntary manslaughter concerning [A]ppellant? That [A]ppellant
      argues there was enough and sufficient evidence that the shooting
      resulting in the death of [Victim] was a result of heat of passion
      or unreasonable belief. That [V]ictim or some other person
      involved in this matter had a gun and shot their own pistol first,
      striking . . . Carroll in the thigh. That [A]ppellant in this matter
      reacted to this sudden provocation in the heat of passion or with
      an unreasonable belief and committed this [m]anslaughter. That
      the jury instruction for voluntary manslaughter should have been
      given to the jury as this issue was a decision for the fact finder to
      resolve and that failure prejudiced [A]ppellant.

Appellant’s Brief at 4.

      Appellant contends the trial court erred when it denied his request for a

voluntary manslaughter jury instruction, and thus he did not receive a fair

trial. Appellant maintains there was sufficient evidence to demonstrate he

acted in the heat of passion and reacted to serious provocations. Appellant

highlights such facts as the close proximity of all men involved who were

loudly screaming at each other, Victim’s request for his father to get his gun,

and the unknown origin of the shot that hit Carroll. Appellant’s Brief at 12.

We conclude this issue is waived.

      In order to preserve a claim of error regarding the denial of a request

for a jury instruction, Pennsylvania Rule of Criminal Procedure 647 requires

that a party make “specific objections [ ] thereto before the jury retires to

deliberate.” Pa.R.Crim.P. 647(C). “[T]he mere submission and subsequent


                                      -6-
J-S19024-20


denial of proposed points for charge that are inconsistent with or omitted from

the instructions actually given will not suffice to preserve an issue, absent a

specific objection or exception to the charge or the trial court’s ruling

respecting the points.” Commonwealth v. Pressley, 887 A.2d 220, 225 (Pa.

2005).

      Here, we find no place in the record where Appellant preserved a

challenge to the denial of his request for a jury instruction on voluntary

manslaughter.       While   Appellant    requested   a   charge   on   voluntary

manslaughter, he did not object after the court gave the jury instructions as

given. See N.T., 12/5/18, at 169. Instead, when the trial court asked both

parties whether they had any objections to the jury charge, trial counsel

stated, “No, sir.” Id. As Appellant did not properly preserve this issue for

appeal, any claim of error regarding the voluntary manslaughter jury

instruction is waived. See Pa.R.Crim.P. 647(C); Pressley, 887 A.2d at 225.

      For the foregoing reasons, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/28/20



                                        -7-